Title: From James Monroe to Abigail Smith Adams, 1 September 1818
From: Monroe, James
To: Adams, Abigail Smith


				
					Dear Madam
					Highland, near Milton, Sepr 1. 1818
				
				I declind answering your letter, untill I could obtain some details, which were material, in relation to its object. The interest, which you take, in favor of persons a family, with whom you are so closely connected, & with whose merit, you are so well acquainted, commands my great high respect & warm approbation, and it would give me much great satisfaction, if circumstances permitted, an immediate accomodation with your views. In regard to Mr. Boyd, personally, it would be gratifying to me, to be useful to him, if such an opportunity presented, as I should feel myself justified in taking advantage of. My  impression, however, was, while at Washington, that the contract which had existed with him for the purchase of arms, had, by length of time, and apparently, by his consent, if not by a decision of the dept, ceasd to exist. That to give a new sanction to it, would be, under such circumstances, to make, essentially, a new contract, which I consider’d on every view, which I could take, of the subject, improper. It was with  reluctance, therefore, as he wishd to proceed in it, that I could not, consistently, with the opinion, which I had form’d, of my own duty, promote his object. I am not aware, that there is any thing in the case, unknown then, which ought to produce a change of sentiment. My mind is quite open, to a candid consideration of any facts which may be alledged in his favor, as I shall apprize the Secretary of War, who I am satisfied, entertains the same disposition towards him.Nothing is more It is very difficult, than to appoint other, than the any person not an inhabitants of the State, to any offices within it, tho belonging to the general government. It is consider’d an imputation on the talent & merit, of the citizens of the State, or such an indication of partiality & favor, to the person thus appointed, that it is almost sure to expose the government to censure.Mr Calhoun intimated to me, that there was an office, in the western country, belonging to the war department, with which he thought mr. Boyd would be contented. I expressd to him, my willingness, to confer on him, the office in question, which was, at Michilamachik, according to my recollection. I will communicate with the Secretary of the subject, tho’ it is probable, from your letter, that the remoteness of the situation, has been an insuperable objection to it.with high consideration & esteem I am / Dear Madam, yr very obt servant
				
					James Monroe
				
				
			